DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.

Claims 1, 3, 5, 6, 8-15, 19, and 20 are pending in the application. Claims 2, 4, 7, and 16-18 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2019/0052377) in view of Takeda et al. (Newly Cited, US 2021/0242923).
Regarding claims 1, 15, and 20, Hwang discloses or suggests a method for monitoring a radio link, applied to a terminal, and a non-transient computer-readable storage medium, where the non-transient computer-readable storage medium has stored thereon a computer program that, when executed by a processor, implements the method (see at least paragraphs 195-202), the method and the terminal comprising:
a processor (see at least paragraphs 195-202, controller) configured to:
generate an indication indicating that a reference signal is not detected if the reference signal is not detected (see at least paragraphs 169-171, determining whether a reference signal is present in a scheduled BWP and, if there is no RLM-RS in the BWP, the terminal temporarily switches to the BWP including a frequency location where the RLM-RS exists and receives and measures the RLM-RS to generate a periodic indication); and
perform radio link monitoring according to the indication see at least paragraphs 169-171, determining whether a reference signal is present in a scheduled BWP and, if there is no RLM-RS in the BWP, the terminal temporarily switches to the BWP including a frequency location where the RLM-RS exists and receives and measures the RLM-RS to generate a periodic indication).
Hwang discloses receiving and measuring RLM-RS (i.e., performing radio link monitoring) in a BWP different from the scheduled BWP according to an indication that there is no RLM-RS detected in the scheduled BWP, as described above, but does not explicitly disclose performing the radio link monitoring according to the indication comprises performing a first specific operation on a first counter according to the indication, and performing the radio link monitoring according to a count value of the first counter, where the first counter is an in-sync indication counter or an out-of-sync indication counter.
Takeda, from the same or similar fields of endeavor, discloses or suggests performing the radio link monitoring according to the indication comprises performing a first specific operation on a first counter according to the indication, and performing the radio link monitoring according to a count value of the first counter, where the first counter is an in-sync indication counter or an out-of-sync indication counter; or performing a second specific operation on a first timer according to the indication, and performing the radio link monitoring according to the first timer, where if the first timer expires, it is determined that radio link failure is detected; or controlling a second counter to perform counting according to the indication, and performing the radio link monitoring according to a count value of the second counter, where the second counter is used for counting the indication (see at least paragraphs 24-38, estimating or measuring RLM-RS to determine whether a radio link is In-Sync (IS) or Out-Of-Sync (OOS) and, when a user terminal receives an OOS indication for a cell a given number of times (e.g., N310 times), the user terminal will activate a timer T310 and, when the user terminal receives an IS indication for the cell N311 times while the timer T310 is running, the user terminal will stop the timer T310 and, when the timer T310 expires, the user terminal determines that radio link failure (RLF) has been detected in the cell).
The combination of Hwang and Takeda would have resulted in performing a radio link monitoring in a second BWP different from a scheduled BWP according to an indication that an RLM-RS is not detected in the scheduled BWP, where the radio link monitoring in the second BWP comprises measuring the RLM-RS in the second BWP to determine whether an RLF is detected based on N310 and N311 counters and T310 timer.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the radio link monitoring technique as taught by Takeda in to the invention of Hwang in order to determine radio link failure in a cell when an RLM-RS is not present in a scheduled BWP. 

Hwang further discloses or suggests:
regarding claim 3, the first specific operation comprises: maintaining the first counter or resetting the first counter (see at least paragraphs 79-81 and 182-186, the terminal increments a counter that keeps track of IS indications and/or the terminal increments a counter that keeps track of OOS indications until the number of IS indications or the number of OOS indications reach a preset number, which maintains the counters);
regarding claim 5, where the second specific operation comprises: maintaining the first timer, resetting the first timer, or suspending the first timer (see at least paragraphs 79-81 and 182-186, the timer is maintained and, if a preset number of consecutive IS indications are generated from the switched active BWP, the terminal stops the timer);
regarding claim 6, the second specific operation is suspending the firs timer (see at least paragraphs 79-81 and 182-186, if a preset number of consecutive IS indications are generated from the switched active BWP, the terminal stops the timer);
after performing the second specific operation on the first timer, if an out-of-sync indication or an in-sync indication is received, resuming timekeeping for the first timer (see at least paragraphs 79-81, 144-148, and 182-186, the number of consecutive OOS and IS indications required to start and stop the RLF timer); and
regarding claims 14 and 19, before generating the indication indicating that the reference signal is not detected if the reference signal is not detected, receiving configuration information, where the configuration information includes at least one of:
a threshold value of a second counter; a threshold value of a first counter; a threshold value of a first timer; and a threshold value of a second timer (see at least paragraphs 79-81 and 154-159, receiving configuration information and RLM/RLF parameters including threshold information needed for OOS and IS determination, RLF timer value, and number of consecutive OOS and IS indications required to start and stop the RLF timer).

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/30/2022